Citation Nr: 1028901	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  10-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for skin cancer, to include 
melanoma.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1939 to November 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's claim.

In April 2010, the Board remanded the case for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

Skin cancer, to include melanoma, is the result of prolonged sun 
exposure in service.


CONCLUSION OF LAW

Skin cancer, to include melanoma, was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he has melanoma that is related to 
prolonged exposure to the sun without the benefit of skin 
protection during his service aboard Navy ships. 

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  Disability which 
is proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain chronic diseases, including 
malignant tumors, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Veteran's service personnel records show that he served 
aboard the USS New Mexico, the USS Texas, and at several shore 
billets.  His military occupational specialty was chief steward's 
mate (AA) (T) USN.  He was awarded a Purple Heart, Good Conduct 
Medal and a European African Medal.  

The service medical records contain no findings, complaints, 
symptoms, or diagnosis attributable to any skin condition.  

VA treatment records starting in 2008 show a diagnosis of and 
treatment for melanoma.  In June 2009, an examination revealed 
flat areas of irregular erythema on the Veteran's forehead and 
right ear.  The assessment was actinic keratosis versus basal 
cell cancer. 

In statements in support of the claim, the Veteran denied any 
significant post-service sun exposure.  He indicated that his 
current sun exposure was limited to mowing the lawn, for which he 
reportedly wears long sleeves and hats, as he does with any other 
outdoor activities.  The post-service medical records recorded a 
history of working on a farm since the age of 10.  Post-service 
discharge the Veteran worked in an office.  

On VA examination in May 2010, the Veteran reported continual sun 
exposure in the Navy as a signal man working on deck.  He stated 
that he was always sunburned.  The Veteran was retired from his 
employment as a supervisor doing administrative work.  The 
Veteran related a history of numerous skin cancer lesions removed 
from his face, back and both ears, since the 1940s.  He had 
multiple excisions of basal cell carcinoma in the head, ear, and 
right shoulder between 2004 and 2010.  Most recently, he had a 
basal cell carcinoma lesion removed from his forehead.  

Following an examination of the Veteran and a review of the 
claims file, the examiner diagnosed multiple sites of removed and 
resolved basal cell and squamous cell carcinoma on the face, both 
ears, shoulder and back; and melanoma right shoulder, inactive.  
The examiner opined that it was at least as likely as not that 
the Veteran's skin cancers were a result of his military service.  
The examiner explained that prolonged exposure to ultraviolet 
light and a history of sunburns were well-known risks for skin 
cancers, and those cancers could develop over a number of years.  
Accordingly, it was reasonable to deduce that the Veteran had 
increased risk due to his prolonged exposure to sunlight and 
frequent sunburns as a signal man in service. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered.  Competency considers whether 
evidence is admissible as distinguished from whether the evidence 
is credible or the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159 
(2009).

The Veteran's service medical records do not contain a history, 
diagnosis, or findings consistent with melanoma, basal cell or 
squamous cell carcinoma, nor is there medical evidence of such 
conditions for more than 59 years after separation from service.  
In view of the lack of evidence of lengthy period without 
evidence of treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, no malignant 
tumor is shown within one year following separation from service, 
so presumptive service connection is not warranted.

The Board finds that the Veteran is credible and the Veteran is 
competent to describe skin problems and sun exposure in service.  
Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of personal knowledge).  However, it does not 
necessarily follow that there is a relationship between his skin 
cancers and the continuity of symptomatology that the Veteran 
avers, and as skin cancer, to include melanoma, basal and 
squamous cell carcinoma, is not a condition under case law that 
has been found to be capable of lay observation, and the 
determination as to their presence therefore is medical in 
nature, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 
303 (2007). 

The record shows that the Veteran served aboard the USS New 
Mexico and the USS Texas, and at several shore billets, as a 
chief steward's mate.  The Veteran reported prolonged sun 
exposure in the Navy while working on deck.  Thus, the Board 
finds that he likely incurred prolonged sun exposure in service.  
Having determined that the Veteran was as likely as not exposed 
to prolonged sun exposure in service, and as he has been 
diagnosed with skin cancer post-service discharge, the remaining 
question before the Board is whether there is a nexus between the 
Veteran's currently diagnosed skin cancer and his service.  Brock 
v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

And lay evidence can be competent and sufficient to establish a 
diagnosis when (1) a layperson is competent to identify the 
medical condition, noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

As for service connection based on the initial diagnosis after 
service, here the competent medical evidence supports the 
appellant's claim.  On VA examination in May 2010, the examiner 
opined that it was at least as likely as not that the Veteran's 
skin cancers were a result of his military service.  The opinion 
was rendered after a review of the claims file and an examination 
of the Veteran, and the examiner provided a rationale and cited 
to the medical evidence of record.  The examiner explained that 
prolonged exposure to ultraviolet light and a history of sunburns 
were well-known risks for skin cancers, and these cancers could 
develop over a number of years.  Accordingly, it was reasonable 
to deduce that the Veteran had increased risk due to his 
prolonged exposure to sunlight and experienced frequent sunburns 
in his position as a signal man in service.  As service 
connection may be granted for any disease first diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes a link to service, and as the 
competent evidence of record favors the claim, the Board finds 
that service connection for skin cancer, to include melanoma, is 
warranted.  38 C.F.R. § 3.303(d) (2009).  

As the competent medical evidence of record etiologically links 
the Veteran's skin cancer to prolonged sun exposure in service, 
the Board finds that the evidence is at least in equipoise such 
that reasonable doubt may be resolved in favor of the Veteran, 
and service connection for the Veteran's skin cancer is granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

 
ORDER

Entitlement to service connection for skin cancer, to include 
melanoma, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


